IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 38A14

STATE OF NORTH CAROLINA

            v.
JOSHUA ANDREW STEPP
                             Filed 23 January 2015


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 753 S.E.2d 485 (2014), reversing a

judgment entered on 13 September 2011 by Judge W. Osmond Smith, III in

Superior Court, Wake County and ordering that defendant receive a new trial.

Heard in the Supreme Court on 12 January 2015.


      Roy Cooper, Attorney General, by Anne M. Middleton and Sherri Horner
      Lawrence, Assistant Attorneys General, for the State-appellant.

      Staples S. Hughes, Appellate Defender, by Barbara S. Blackman, Assistant
      Appellate Defender, for defendant-appellee.


      PER CURIAM.


      For the reasons stated in the dissenting opinion, the decision of the Court of

Appeals is reversed.


      REVERSED.